Citation Nr: 1125076	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the rating reduction from 40 to 10 percent for service-connected degenerative disc disease at L4-5 with lumbosacral strain was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2009, the Veteran withdrew his request for a hearing before the Board.  


FINDINGS OF FACT

1.  A March 2007 RO rating decision awarded a 40 percent rating for service-connected thoracolumbar spine disability based upon evidence showing actual forward flexion to 50 degrees with pain experienced between 30 to 50 degrees.

2.  The Veteran had been in receipt of a 40 percent rating for thoracolumbar spine disability for less than 5 years before the rating reduction to 10 percent.

3.  The Veteran has not experienced actual improvement of his overall service-connected thoracolumbar spine disability since the initial assignment of a 40 percent rating.


CONCLUSION OF LAW

The criteria for a rating reduction from 40 to 10 percent for service-connected degenerative disc disease at L4-5 with lumbosacral strain have not been met at this time.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1-14, 4.71a, 4.120, Diagnostic Codes (DCs) 5235-43, 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for degenerative disc disease at L4-5 with lumbosacral strain.  In pertinent part, a March 2007 RO rating decision awarded a 40 percent rating effective November 30, 2006.  The Veteran filed a claim for an increased rating in February 2008.  Following VA examination and due process notice, the RO issued a rating decision in September 2008 which reduced the disability rating to 10 percent effective December 1, 2008.  The Veteran has appealed this determination.

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.")

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board considers several diagnostic codes in evaluating injuries and disabilities of the spine, to include DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (intervertebral disc syndrome or IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

Under DC 5243, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

According to the Formula for Rating IVDS Based on Incapacitating Episodes:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note 2.

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

Pursuant to 38 C.F.R. § 3.344(a) for ratings that have been in effect for long periods at the same level, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  38 C.F.R. § 3.344(a).  These provisions apply to ratings that have continued for five years or more.  38 C.F.R. § 3.344(c).  Section 3.344 also provides that "[r]atings on account of disease subject to temporary or episodic improvement ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).  This regulatory section further provides that, even where material improvement in a service-connected condition is clearly reflected by the evidence, VA must "consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Id.

The duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993).  As noted in Brown, the plain language of 38 C.F.R. § 3.344 and the due process provisions of 38 C.F.R. § 3.105 poses difficulties for the RO insofar as there is great uncertainty in determining whether the 5-year period will be completed by the time a rating reduction is actually implemented with the assignment of a prospective effective date.

If a reduction of a protected rating is at issue, the Board must "establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted."  Sorakubo v. Principi, 16 Vet. App. 120, 123-4 (2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993)).  Where the VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is "void ab initio and the Court will set it aside as 'not in accordance with law.'"  Brown, 5 Vet. App. 422 (quoting 38 U.S.C.A. § 7261(a)(3)(A)).  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Otherwise, a claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Historically, a VA Compensation and Pension (C&P) examination in July 1975 reflected X-ray evidence suggestive of degenerative disc disease of L4-5.  An October 1975 RO rating decision granted service connection for degenerative disc disease of L4-5 as being manifest within the first postservice year, see 38 C.F.R. § 3.309(a), and assigned an initial noncompensable evaluation.

Thereafter, an RO rating decision in March 1979 awarded the Veteran a 10 percent rating for service-connected for lumbar spine disability.  The findings of record were significant for thoracic spine paraspinal tenderness with forward flexion to 95 degrees and a combined range of motion to 265 degrees.

In pertinent part, VA clinical records in August 2003 reflect the Veteran's report of low back pain of 4/10 severity.  Examination was significant for diffuse muscle spasm of the paraspinal area absent neurological deficit.  He was prescribed Flexeril.  VA C&P examination in November 2004 demonstrated forward flexion to 70 degrees and a combined range of motion of 185 degrees with pain throughout all ranges of motion.  

Thereafter, VA clinical records in August 2005 and November 2006 recorded the Veteran's complaints of chronic low back pain with occasional radiation of pain to the lower extremities absent numbness.  He complained of an inability to walk on some days due to back pain.  Prescriptions included Tramadol and Neurontin.

The Veteran filed a claim for an increased rating in November 2006.  On VA C&P examination in January 2007, the Veteran described an intermittent low back pain of 6-8/10 severity which radiated to the lower extremities, especially the right after walking or sitting with occasional numbness.  He took Acetaminophen during the day, and Tramadol (which caused sleepiness) at night.  He described daily flare-ups of pain which gradually subsided within an hour after changing position.  The Veteran further described "SOME DECREASE IN ROM AND SPINE FUNCTION DURING THE BRIEF DAILY FLARE UPS."  The Veteran used a cane, in part, to help his back.  He experienced neurogenic intermittent claudication at a distance of approximately 100 yards that was relieved with a couple of minutes of rest.  The Veteran denied his back having an effect on his activities of daily living other than prolonged ambulation and limitation of strenuous recreational activity.  He endured pain episodically, and was not precluded from performing his work duties.

On examination, the Veteran demonstrated 50 degrees of thoracolumbar spine motion with a combined motion of 200 degrees.  There was pain from 30 to 50 degrees of flexion and at the end of extension.  The examiner indicated that repetitive forward flexions did not decrease range of motion or spine function.  The examiner found weakness, but no spasm or tenderness.  There was guarding with decreased lumbar lordosis as well as a slow antalgic gait.  The Veteran stood slightly tilted to the right because of right lower extremity pain.  Neurologic examination was normal.  The examiner indicated that, clinically, the Veteran demonstrated spinal stenosis.

Based upon these findings, a March 2007 RO rating decision awarded a 40 percent disability rating effective November 30, 2006.

Thereafter, a January 2008 VA clinical record noted that the Veteran experienced slight pain at 45 degrees restricted motion.  In February 2010, the Veteran reported 10/10 low back pain demonstrated by "very tense" right para-lumbosacral muscles as well as pain in the lumbosacral and left paravertebral areas.

The Veteran filed a claim for an increased rating in February 2008.  On VA C&P examination in June 2008, the Veteran reported low back pain of 7-8/10 severity located at the beltline and down the right leg.  He denied incapacitating flare-ups of back pain within the last year.  However, he had used 6-7 days of sick leave due to back pain.  He used a cane to assist in ambulation.  On examination, the Veteran had normal posture, gait, curvature and symmetry of the spine.  There was some slight loss of normal lumbar lordosis.  The thoracolumbar spine demonstrated 80 degrees of flexion with moderate discomfort, 25 degrees of extension with moderate discomfort, and lateral flexion and rotation to 30 degrees bilaterally with minimal discomfort.  There were no additional limitations with repetitive movement that was related to pain, fatigue, incoordination, weakness or lack of endurance.  There was objective evidence of painful motion without spasm, weakness or tenderness.  Motor, sensory and reflex examination was intact.  A computed tomography scan in February 2007 showed mild central canal stenosis at L3-4 with mild to moderate bilateral degenerative spurring at L4-5 and mild diffuse posterior annular bulge at L5-S1.

Thereafter, an August 2008 VA clinical record included the Veteran's report of low back pain of 7/10 severity which went down his right lower extremity with occasional numbness/tingling/weakness.  He further described symptoms such as pain, stiffness, and muscle spasm.  Examination was significant for tenderness over the right lumbar area.  Sensory and motor examinations were intact.  The Veteran reported low back pain of 8/10 severity in October 2008.   In February 2009, he was advised to take his pain medications during the day despite his need to work, as his daytime pain was not under control.  Examination was unremarkable disclosing no evidence paravertebral tenderness. 

In June 2009, the Veteran continued to report low back pain exacerbated by coughing during a recent respiratory illness.  Examination was significant for a very tender lower lumbosacral spine at the midline as well as the right paravertebrals.  He was also assessed with possible neurogenic claudication in the right leg.  An X-ray examination in June 2009 was interpreted as showing mild osteophyte formation at L3, L4 and L5.

The Veteran underwent additional VA C&P examination in January 2010.  At that time, the Veteran described daily, moderate pain located in his right sacroiliac area with pain radiating to his right lower extremity.  He had one incapacitating episode of pain in June 2009 when being treated for a respiratory infection with cough.  He worked as a warehouseman, wherein he had to take sick leave in June 2009 which included approximately 2 days of bedrest and one week of light duty.  Otherwise, he had no restrictions for his activities of daily living.  

On examination, the lumbar spine revealed normal posture, gait, curvature, symmetry and appearance.  The thoracolumbar spine demonstrated 90 degrees of flexion with moderate discomfort, 30 degrees of extension with mild discomfort, and lateral flexion and rotation to 25 degrees bilaterally with moderate discomfort.  There was objective painful motion without spasm, weakness, tenderness, atrophy, or guarding.  There were no additional limitations with repetitive movement that was related to pain, fatigue, incoordination, weakness or lack of endurance.  Neurologic examination was intact.  The examiner offered a diagnosis of degenerative joint disease of the lumbosacral spine, neurologically intact.

The record reflects that the Veteran had a 40 percent rating for service-connected thoracolumbar spine disability in effect for approximately 2 years prior to the rating reduction at issue.  As such, the evidence of record need only show an improvement of disability to warrant the disability reduction.  38 C.F.R. § 3.344(c).  On review of the record, the Board does not find actual improvement of the overall service-connected thoracolumbar spine disability.

Notably, the RO assigned the 40 percent rating in question based upon a January 2007 VA C&P examination report which demonstrated actual forward flexion to 50 degrees, even with repetitive movement.  The RO interpreted the finding of the Veteran experiencing pain between 30 to 50 degrees of motion as being the functional equivalent of limitation of forward flexion to 30 degrees.  The Board would interpret these findings as showing functional forward limitation to 50 degrees as no additional motion loss occurred with repetitive testing, which would warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

While the Board is not bound by the RO's rating determination, the fact that the RO has now sought to reduce that rating changes the burden of proof in this case.  Previously, the Veteran had a burden to establish his entitlement to a 40 percent rating.  38 U.S.C.A. § 5107.  Now, however, VA has the burden to establish an actual improvement of the overall service-connected thoracolumbar spine disability.  38 C.F.R. § 3.344(c); Sorakubo, 16 Vet. App. at 123-4.

The rating action in question was initiated upon the Veteran's application for increased benefits in February 2008.  This reflects a lay perception of a worsening of thoracolumbar spine disability which cannot be ignored.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (a lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).

The medical evidence reflects that the Veteran's range of motion findings during the appeal period do not support the assignment of a 40 percent rating.  But, historically, the Veteran's range of motion findings never met the 40 percent criteria.  A January 2008 VA clinical record did report 45 degrees of restricted motion during an exacerbation of symptoms.  Nonetheless, the Veteran's range of motion findings is not the only evidence which must be reviewed to determine actual improvement.

At various times during the appeal period in question, the Veteran has objectively experienced slight loss of normal lumbar lordosis and "very tense" paralumbosacral muscles.  Importantly, the Veteran experiences disability related to right lower extremity neurogenic claudication, related to spinal stenosis, that is not captured by the RO rating reduction to 10 percent.  The Veteran reports the onset of lower extremity claudication after walking approximately 100 yards before requiring rest.

In totality, the Board finds that the credible lay and medical evidence establishes that the Veteran has not experienced actual improvement of his overall service-connected thoracolumbar spine disability since the initial assignment of a 40 percent rating.  The appeal, therefore, is granted.

The Board next notes that this appeal was initiated with the Veteran's own request for increased benefits.  As such, the Board will also consider the issue of entitlement to a rating greater than 40 percent for thoracolumbar spine disability.  

With respect to the orthopedic manifestations of disability, a rating greater than 40 percent would require evidence of ankylosis which is not argued or shown by any medical finding.

With respect to the neurologic manifestations of disability, the Veteran has been diagnosed with probable right lower extremity claudication due to spinal stenosis.  According to the Veteran, he experiences right leg pain caused by walking greater than 100 yards which is completely relieved by rest.  VA examinations in June 2008 and January 2010, as well as clinical evaluations, have found no chronic motor or sensory deficit of either extremity.  On these facts, the Board finds that a compensable rating is not warranted based upon a chronic neurologic deficit of either extremity as there is no showing of significant motor, sensory or reflex deficit.

The Board has also considered an alternate rating based upon incapacitating episodes of IVDS.  Quite simply, the record does not show incapacitating episodes of IVDS having a total duration of at least 6 weeks for any 12 month period during the appeal period as defined by 38 C.F.R. § 4.71a, DC 5243, Note 1.

In so finding, the Board has carefully considered the lay contentions in this case.  The Veteran filed a claim for an increased rating in February 2008.  The Board has accepted his assertions and perceptions of increased disability in restoring the 40 percent rating.  However, with respect to the specific issues involving range of motion findings and the evaluations of orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability, the Board places greater probative weight to the findings of VA physicians and clinicians who have greater expertise and training than the Veteran in evaluating a thoracolumbar spine disability.  Those specific findings outweigh his more generic assertions of increased disability.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine disability has had on his activities of work and daily living.  In this case, the Veteran experiences low back pain with intermittent flares of disability, which include right lower extremity claudication.  In deciding this claim, the Board has considered diagnostic criteria which evaluate symptoms such as ankylosis, limitation of motion, and abnormal spinal contour due to muscle spasm or guarding as well as potential neurologic sensory and/or motor deficits of the lower extremities.

In totality, the Board is of the opinion that the currently assigned 40 percent rating contemplates the symptomatology and severity of disability manifested by the Veteran.  In fact, the Board is of the opinion that the current 40 percent rating represents a potential overevaluation in this case and clearly could not be justified absent consideration of all the factors of disability.  

Notably, the VA examinations in 2008 and 2010 showed forward flexion no worse than 80 degrees of flexion and a combined motion well short of the 120 degrees of motion required to even justify a 20 percent rating.  Both of these examiners found no evidence of additional motion loss based upon functional impairment.  See 38 C.F.R. §§ 4.40, 4.45.

Historically, the VA examination in January 2007 did show forward flexion limited to 50 degrees when functional impairment on use was considered.  38 C.F.R. §§ 4.40, 4.45.  A January 2008 VA clinical record found limitation to 45 degrees of forward flexion during an exacerbation of symptoms.  At best, the Veteran would be entitled to a 20 percent rating based upon these findings.

At this time, the Board is of the opinion that all aspects of the Veteran's thoracolumbar spine disability are adequately encompassed in the assigned schedular rating.  As this assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

The Board further notes that the Veteran works full time and has not alleged unemployability due to service-connected disability.  As such, the issue of entitlement to a total disability rating based upon individual unemployability is not reasonably raised at this time.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the Board finds that the criteria for restoration of the 40 percent rating for thoracolumbar spine disability have been met.  However, the criteria for a rating greater than 40 percent for thoracolumbar spine disability have not been met for any time during the appeal period.  As the preponderance of the evidence is against a higher rating still, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  See also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran filed a claim for an increased rating in February 2008.  A March 2008 preadjudicatory RO letter substantially complied with the generic type of notice required in this case.  In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties upon herself and VA in developing the claim, and how VA determines disability ratings and effective dates of awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As indicated above, the issue on appeal concerns a rating reduction.  As a result of this decision, the Board has restored the 40 percent rating rendering moot the adequacy of the required due process letter.  Nonetheless, the Board observes that the RO properly sent the Veteran a proposed reduction letter in July 2008 and fully observed the due process provisions of 38 C.F.R. § 3.105 prior to implementing the rating reduction.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and relevant VA clinical records.  The Veteran has not reported having filed a claim for disability benefits with the Social Security Administration.  Furthermore, there are no outstanding requests to obtain any private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.

The Veteran was afforded VA examinations to evaluate the severity of his thoracolumbar spine disability in June 2008 and January 2010.  These examination reports contain all findings necessary to decide this claim.  Overall, the Board finds that the VA examination reports of record provide all findings necessary to arrive at a just and equitable decision.  Since the last VA examination in January 2010, the Board finds that the lay and medical evidence does not describe an increased severity of symptoms to the extent that higher ratings may be assigned.  On the unique facts of this case, the Board finds that VA has no duty to provide further medical examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The criteria for a rating reduction from 40 to 10 percent for service-connected degenerative disc disease at L4-5 with lumbosacral strain were not met.  The appeal, to this extent, is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


